
	
		II
		Calendar No. 474
		112th CONGRESS
		2d Session
		H. R. 6082
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 26, 2012
			Received; read the first time
		
		
			July 30, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To officially replace, within the 60-day
		  Congressional review period under the Outer Continental Shelf Lands Act,
		  President Obama’s Proposed Final Outer Continental Shelf Oil & Gas Leasing
		  Program (2012–2017) with a congressional plan that will conduct additional oil
		  and natural gas lease sales to promote offshore energy development, job
		  creation, and increased domestic energy production to ensure a more secure
		  energy future in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Replacement of President
			 Obama’s Energy-Restricting and Job-Limiting Offshore Drilling
			 Plan.
		2.DefinitionsIn this Act:
			(1)OCS Planning
			 AreaAny reference to an OCS Planning Area means
			 such Outer Continental Shelf Planning Area as specified by the Department of
			 the Interior as of January 1, 2012.
			(2)Proposed Final
			 Outer Continental Shelf Oil & Gas Leasing Program (2012-2017)The term Proposed Final Outer
			 Continental Shelf Oil & Gas Leasing Program (2012–2017) means such
			 program as transmitted to the Speaker of the House and President of the Senate
			 on June 28, 2012.
			3.Requirement to
			 implement Proposed Oil and Gas Leasing Program (2012–2017)
			(a)In
			 generalExcept as otherwise
			 provided in this Act, the Secretary of the Interior shall implement the
			 Proposed Final Outer Continental Shelf Oil & Gas Leasing Program
			 (2012–2017) in accordance with the schedule for conducting oil and gas lease
			 sales set forth in such proposed program, the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et
			 seq.), and otherwise applicable law.
			(b)Modified and
			 additional lease salesNotwithstanding the schedule of lease sales
			 in the Proposed Final Outer Continental Shelf Oil & Gas Leasing Program
			 (2012–2017), the Secretary shall conduct under the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1331 et seq.) oil and gas lease sales in OCS Planning Areas as
			 specified in the following table, in the year specified in the table for each
			 lease sale:
				
					
						
							Lease Sale No.OCS
					 Planning AreaYear
							
						
						
							229Western Gulf of
					 Mexico2012
							
							220Mid-Atlantic2013
							
							225Eastern Gulf of
					 Mexico2013
							
							227Central Gulf of
					 Mexico2013
							
							249Southern California (existing
					 infrastructure sale)2013
							
							233Western Gulf of
					 Mexico2013
							
							244Cook Inlet2013
							
							212Chukchi Sea2013
							
							228 Southern California2014
							
							230Mid-Atlantic2014
							
							231Central Gulf of
					 Mexico2014
							
							238Western Gulf of
					 Mexico2014
							
							242Beaufort Sea2014
							
							221Chukchi Sea2014
							
							245Mid-Atlantic2015
							
							232North Atlantic2015
							
							234Eastern Gulf of
					 Mexico2015
							
							235Central Gulf of
					 Mexico2015
							
							246Western Gulf of
					 Mexico2015
							
							237Chukchi Sea2016
							
							239North Aleutian Basin2016
							
							248Western Gulf of
					 Mexico2016
							
							241Central Gulf of
					 Mexico2016
							
							226Eastern Gulf of
					 Mexico2016
							
							217Beaufort Sea2016
							
							243Southern California2017
							
							250Mid-Atlantic2017
							
							247Central Gulf of
					 Mexico2017
							
							255South Atlantic-South
					 Carolina2015
							
						
					
				
			(c)Lease sales
			 describedFor purposes of subsection (b)—
				(1)lease sale numbers 229, 227, 233, 244, 225,
			 231, 238, 235, 242, 246, 226, 241, 237, 248, and 247 are such sales proposed
			 in, and shall be conducted in accordance with, the Proposed Final Outer
			 Continental Shelf Oil & Gas Leasing Program (2012–2017), except each such
			 lease sale shall be conducted in the year specified for such sale in the table
			 in subsection (b);
				(2)lease sale numbers
			 220, 212, 228, 230, 221, 245, 232, 234, 239, 217, and 243 are such sales
			 proposed in, and shall be conducted in accordance with, the Draft Proposed
			 Outer Continental Shelf (OCS) Oil and Gas Leasing Program for 2010–2015 as
			 published in Federal Register on January 21, 2009 (74 Fed. Reg. 12), except
			 each such lease sale shall be conducted in the year specified for such sale in
			 the table in subsection (b); and
				(3)lease sale numbers
			 249 and 250 shall be conducted—
					(A)for lease tracts
			 in the Southern California OCS Planning Area and Mid-Atlantic OCS Planning
			 Area, respectively, as determined by and at the discretion of the Secretary,
			 subject to subparagraph (C);
					(B)in the year
			 specified for each such lease sale in the table in subsection (b); and
					(C)in accordance with
			 the other provisions of this Act.
					4.Southern
			 California existing infrastructure lease sale
			(a)In
			 generalIn lease sale 249 under section 3, the Secretary shall
			 offer for sale leases of tracts in the Santa Maria and Santa Barbara/Ventura
			 Basins of the Southern California OCS Planning Area as soon as practicable, but
			 not later than December 31, 2013.
			(b)Use of existing
			 structures or onshore-Based drillingThe Secretary of the Interior shall include
			 in leases offered for sale under lease sale 249 such terms and conditions as
			 are necessary to require that development and production may occur only from
			 offshore infrastructure in existence on the date of the enactment of this Act
			 or from onshore-based drilling.
			5.National
			 defense
			(a)National defense
			 areasThis Act shall in no way affect the existing authority of
			 the Secretary of Defense, with the approval of the President, to designate
			 national defense areas on the outer Continental Shelf pursuant to section 12(d)
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(d)).
			(b)Prohibition on
			 conflicts with military operationsNo person may engage in any exploration,
			 development, or production of oil or natural gas on the Outer Continental Shelf
			 under a lease issued under this Act that would conflict with any military
			 operation, as determined in accordance with the Memorandum of Agreement between
			 the Department of Defense and the Department of the Interior on Mutual Concerns
			 on the Outer Continental Shelf signed July 20, 1983, and any revision or
			 replacement for that agreement that is agreed to by the Secretary of Defense
			 and the Secretary of the Interior after that date but before the date of
			 issuance of the lease under which such exploration, development, or production
			 is conducted.
			6.Environmental
			 impact statement requirement
			(a)In
			 generalFor the purposes of
			 this Act and in order to conduct lease sales in accordance with the lease sale
			 schedule established by this Act, the Secretary of the Interior shall prepare a
			 multisale environmental impact statement under section 102 of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332) for all lease sales
			 required under this Act that are not included in the Proposed Final Outer
			 Continental Shelf Oil & Gas Leasing Program (2012–2017).
			(b)Actions To be
			 consideredNotwithstanding section 102 of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332), in such
			 statement—
				(1)the Secretary is
			 not required to identify nonleasing alternative courses of action or to analyze
			 the environmental effects of such alternative courses of action; and
				(2)the Secretary
			 shall only—
					(A)identify a
			 preferred action for leasing and not more than one alternative leasing
			 proposal; and
					(B)analyze the
			 environmental effects and potential mitigation measures for such preferred
			 action and such alternative leasing proposal.
					7.Eastern Gulf of
			 Mexico not includedNothing in
			 this Act affects restrictions on oil and gas leasing under the Gulf of Mexico
			 Energy Security Act of 2006 (title I of division C of
			 Public Law
			 109–432;
			 43 U.S.C.
			 1331 note).
		8.Lease sales off
			 the coasts of South Carolina and CaliforniaIn determining the areas off the coast of
			 South Carolina and the coast of California to be made available for leasing
			 under this Act, the Secretary of the Interior shall—
			(1)consult with the Governor and legislature
			 of each such State; and
			(2)focus on areas
			 considered to have the most geologically promising energy resources.
			
	
		
			Passed the House of
			 Representatives July 25, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		July 30, 2012
		Read the second time and placed on the
		  calendar
	
